DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Eisenman on 04/05/2021.

The application has been amended as follows: 

12. (Currently Amended) A method for delivering, positioning and/or repositioning a collapsible and expandable stent frame within a patient’s heart chamber, comprising:
providing at least three non-looped wire and looped wire pairs, wherein a distal end of each of the at least three wire pairs is operatively and releasably connected with a corresponding junction between two struts of the stent such that, for each of the at least three non-looped wire and looped wire pairs, the non-looped wire wraps around the junction and extends through a loop formed on the distal end of the looped wire, and wherein proximal ends of each wire in the at least three wire pairs extend outside the patient;

positioning the distal end of the delivery catheter within the heart chamber;
advancing the stent in an expanded configuration into the proximal end of the lumen of the delivery catheter and collapsing the stent to a collapsed configuration;
translating the collapsed stent in the collapsed configuration distally through the lumen of the delivery catheter;
delivering the collapsed stent out of the distal end of the lumen of the delivery catheter and expanding the stent to an expanded working configuration;
manipulating the proximal ends of each wire in the at least three non-looped wire and looped wire pairs to position the expanded stent within the patient’s heart chamber;
releasing the non-looped wire from the looped wire to disconnect each of the at least three non-looped wire and looped wire pairs from the expanded and positioned stent; and
withdrawing each non-looped wire and looped wire proximally through the delivery catheter lumen.

[0021] Figure 2 illustrates one such non-looped wire W and looped wire L pair P comprising an interconnected non-looped wire W and looped wire L and connection with 

[0026] As further discussed herein, the exemplary prosthetic heart valve 200 comprising the expandable and collapsible stent frame 201 of Fig. 2 may comprise one or more wire and loop pairs P connected with a lower or distal region 212 of the expanded heart valve. Next, the expanded prosthetic heart valve is collapsed within the delivery catheter lumen 104 at its proximal end and translated in the collapsed configuration to the patient's left atrium where it is released and expanded to a working configuration as shown in Fig. 2. Either the upper end or upper region 210, or the lower end or distal region 212 may be first collapsed and introduced into the lumen 104 of delivery catheter 102. When the stent frame 201 emerges, or begins to emerge, from the distal end of lumen 104 of delivery catheter 102, the wire pair(s) P may be used to manipulate or change the position of expanding or expanded stent frame 201 to orient the lower surface 214 of the stent and the associated valve support 208 and prosthetic leaflets with the native annulus and mitral valve. This positioning may be done by manipulating the wire and loop pairs(s) P, and/or the individual non-looped W and looped L wire(s) in order to align the stent 201 and fluid flow path therethrough with the native annulus to enable fluid communication therewith and therethrough. Moreover, if the initial positioning of the prosthetic valve device 200 is not optimal, the wire and loop pair(s) P, and/or the individual non-looped W and looped L 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771